DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group II (Invention 2) in the reply filed on 04/27/2022 is acknowledged.  Claims 1-3, 5-12, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 4 and 13-22 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “preferably wherein the concentration of free calcium in the sample is < about 10 M… preferably wherein the concentration of free calcium in the sample is < about 35 M… preferably wherein the concentration of free calcium in the sample is < about 65 M”which renders the claim vague and indefinite since it is unclear if the claim is limited to the stated concentration of free calcium by recitation of “preferably wherein the concentration”.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 4 and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inactivating a proteinase in a sample, said proteinase comprising the amino acid sequence of SEQ ID NO: 1, wherein said method comprises the step of heating the sample from about 53 °C to about 67 °C to inactivate said proteinase, and wherein i) the concentration of free calcium in said sample is ≤ 80 µM; or ii) the concentration of monovalent salt in said sample is ≥ 20 mM; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any method of inactivating a proteinase or an enzymatically active fragment thereof in a sample, said proteinase comprising the amino acid sequence of SEQ ID NO: 1 or comprising an amino acid sequence which is at least about 70% identical to SEQ ID NO: 1.
 The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the recited proteinase comprising an amino acid sequence which is at least about 70% identical to SEQ ID NO: 1.
	The specification only provides guidance, prediction, and working examples a method of inactivating a proteinase in a sample, said proteinase comprising the amino acid sequence of SEQ ID NO: 1, wherein said method comprises the step of heating the sample from about 53 °C to about 67 °C to inactivate said proteinase, and wherein i) the concentration of free calcium in said sample is composition is ≤ 80 µM; or ii) the concentration of monovalent salt in said sample is ≥ 20 mM.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed proteinase from any biological source and determining whether the proteinase can be used in the recited method.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO:1; obtaining polypeptides that still retain proteinase activity; and determining whether the proteinase can be used in the recited method.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 13-22 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (The FEBS Journal, Vol. 273, No. 1, 2006, Pages 47-60; IDS filed 09/04/2020) in view of Accession Q3HUQ2 (08-NOV-2005; PTO 892) and WO2017006266 (01/12/2017; IDS filed 09/04/2020).
Larsen et al. teach a composition which comprises a proteinase and 10 mM EDTA in a calcium-free assay buffer (Table 2, page 53, 2. column, 2.paragraph).  Larsen et al. teach that the composition is suitable for application to a sample comprising polypeptides where during the purification procedure of said protease (page 56, 2. column, last paragraph) the bacterial cell pellet was resuspended in a buffer comprising sucrose, Hepes and 1 mM EDTA.  Larsen et al. teach that this solution comprises bacterial polypeptides and a protease, and due to the presence of EDTA most likely has less than 80 μM free calcium. The teachings of the reference differ from the claims in that the reference does not teach the recited method.

Accession Q3HUQ2 teaches the Serratia sp. GF96 proteinase having an amino acid sequence that is 100% identical to SEQ ID NO: 1 (see attached alignment).

WO2017006266 teaches in paragraph [0002] that proteases which denature with moderate heat have an established role in molecular biology where their time and cost-saving advantage comes from eliminating the need to do a purification step after the role of the enzyme is done.  WO2017006266 teaches one simply uses a heat-inactivation step; the enzyme denatures, and further manipulations of the bio-molecules or cell-extract can occur.  WO2017006266 teaches that besides naturally occurring heat-labile proteases, random mutation and subsequent selection in known proteases can give rise to enzymes with decreased thermo-stability.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by making a sample composition as taught by Larsen et al. comprising the Serratia sp. GF96 proteinase of Accession Q3HUQ2, concentration of free calcium in said sample is composition is ≤ 65 µM; or ii) the concentration of monovalent salt in said sample is ≥ 20 mM; and heating the sample at desired temperature and time as recited in the claims to inactivate the proteinase of Accession Q3HUQ2.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to do because WO2017006266 teaches in paragraph [0002] that proteases which denature with moderate heat have an established role in molecular biology where their time and cost-saving advantage comes from eliminating the need to do a purification step after the role of the enzyme is done.  It would have been obvious to one of ordinary skill in the art to make the sample composition to comprise any of the enzymes recited in claim 22 as routine optimization and/or as desired. One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because heat inactivating enzymes are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

10.	No claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652